Per Curiam.

Upon review of the record, we concur in the board’s findings of misconduct and its recommendation. Respondent is therefore suspended indefinitely from the practice of law in Ohio, and his reinstatement is conditioned upon proof of complete reimbursement to the Clients’ Security Fund. Moreover, we add the further condition that, prior to any application for reinstatement, respondent shall also make full restitution to those clients whose claims have not been paid by the Clients’ Security Fund, -with interest at the legal judgment rate. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.